Citation Nr: 0313930	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the neck and back, due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his sister



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1977 
to October 1980 and from March 1986 to March 1992. His 
service personnel records indicate that he had Southwest Asia 
service from January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO), which, in 
pertinent part, denied the veteran's claims for service 
connection for a skin condition and diarrhea, both claimed as 
due to an undiagnosed illness.

A transcript of the veteran's October 1996 RO hearing is on 
file.

In March 1999, the Board remanded the veteran's case to 
provide him the opportunity to be heard before a member of 
the Board. A transcript of the veteran's December 1999 video 
conference hearing is on file.

In December 1999, the veteran submitted additional evidence 
with a statement indicating that he wished to waive 
jurisdiction of the local RO.

In August 2000, the Board found the appellant's claims well 
grounded and remanded the case to the RO for additional 
development, to include appropriate medical examinations.  
The RO completed the additional development, issued 
additional ratings decisions as set forth below, and returned 
the case to the Board.




FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. The veteran's DD-214 indicates that decorations awarded 
included, in part, a Southwest Asia Service Medal with 2 
Bronze Stars.

2.  In May 1992, the appellant was granted service connection 
for a skin condition of both lower legs, which was evaluated 
at 10 percent.

3.  In April 1995, the appellant submitted a claim for a rash 
on his back and other illnesses, later specifically claimed 
as diarrhea, which he claimed as undiagnosed illnesses 
contracted during his service in the Persian Gulf War (PGW).

4.  A September 1995 rating decision denied both claims.  The 
appellant submitted a Notice of Disagreement (NOD) in October 
1995.  A statement of the case (SOC) was issued in October 
1995, and the appellant filed a substantive appeal in 
December 1995.

5.  The RO reconsidered the appellant's claims on the basis 
of additional evidence submitted by appellant and again 
denied the claims in an April 1998 rating decision.  The 
rating decision described the appellant's skin condition more 
definitively as, a skin condition of the posterior neck, 
back, and right thigh.

6.  A supplemental SOC was issued in May 1998, and the 
appellant submitted another substantive appeal in September 
1998.

7.  A June 2002 VA Medical Examination Report reflects that 
the examiner diagnosed the appellant with atopic dermatitis, 
folliculitis, and seborrheic dermatitis, and opined it was 
caused by and related to the appellant's service-connected 
nummular eczema.

8.  A July 2002 rating decision granted service connection 
for nummular eczema, atopic dermatitis, folliculitis, and 
seborrheic dermatitis, claimed as an undiagnosed illness, and 
increased the 10 percent evaluation of the appellant's skin 
condition to 30 percent, effective March 24, 1994.

9.  A February 2003 VA Medical Examination Report reflects 
that the appellant was diagnosed with irritable bowel 
syndrome (IBS).

10.  A February 2003 rating decision granted service 
connection for IBS and evaluated it at 10 percent, effective 
March 1, 2002, the date addition of IBS to the list of 
presumptive PGW illnesses became effective.

11.  There is no record of either a SSOC, NOD, or substantive 
appeal as concerns the July 2002 and February 2003 rating 
decisions.

12.  As concerns the issue of service connection, there no 
longer is a matter in dispute.


CONCLUSION OF LAW

The criteria for dismissal of an appeal due to an absence of 
error of fact or law have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The July 2002 and February 
2003 rating decisions grant the benefits sought on appeal by 
the appellant.  Further, there is no record of appellant's 
response to these rating decisions.  In the


 absence of a timely NOD to some aspect of these rating 
decisions, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.



ORDER

The appeal is dismissed.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

